Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments of claim 1 have overcome the previous objection and it is withdrawn
Applicant’s amendments have overcome the previous 112(b) rejections and thus they are withdrawn.
Response to Arguments
Specification
Regarding Applicant’s inquiry as to why the title of the invention was found to be not descriptive. This objection to the title is withdrawn, Applicant is correct in that the current title encompasses the invention. 
102 and 103 Arguments
Applicant’s arguments, see Pages 10-13 of Applicant’s arguments, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-20 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn. The amendment to include “based on a predetermined operational period” has overcome the previous rejections of the independent claims and thus also the dependent claims. However, upon further consideration, a new ground(s) of rejection is made in view of (previously cited art) in further view of Non-patent Literature, “Interstate Truck Driver’s Guide to Hours of service”, 
The summarize applicants arguments, amendments were made to the independent claims 1, 12, and 17 to include a “predetermined operational period” as a criteria for a command to immobilize. From that amendment the 102 and 103 rejections of all the claims were no longer applicable, thus they and their respective dependent claims be found allowable.
Regarding Claims 1 and 17, Bryar doesn’t fairly teach a “predetermined operational period” as a cause/criteria for activating the braking system on its own. However Bryar does give “abnormal operation” in [0060] “As referred to in FIG. 3, the isolator assembly 20 also includes a siren 30 that has an ability to emit an audible sound. In this regard, in the event of unauthorized access or an abnormal operating situation” as an intended scenario for activating a siren/isolation assembly. While an “abnormal” operating situation is never explicitly defined in Bryar, time restrictions for truck drivers, due to safety regulations, is common and widely known concern in the field. From “Interstate Truck Driver’s Guide to Hours of service” published by the Department of Transportation is becomes obvious that an “abnormal” operating situation would include a driver going over their allowed driving time/period. As such amended claims 1 and 17 would be rejected under USC 103 as unpatentable by Bryar in further view of “Interstate Truck Driver’s Guide to Hours of service”. The dependent claims will then also be rejected under USC 103 of Bryar in view of “Interstate Truck Driver’s Guide to Hours of service” (and in view of other prior art if the specific claim was a 103 rejection in the non-final rejection). See Final action below for the new rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11, 17, 18 , and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryar US2016016720 in further view of Non-patent Literature, “Interstate Truck Driver’s Guide to Hours of service”, Published March 2015 by The Federal Motor Carrier Safety Administration .
(element 19 of Figure 2 of Bryar which shows a plurality of brakes which with paragraph [0013] of Bryar “upon the removal of the supply of compressed air the one or more brake members become engaged…” shows that they actuate when pressure falls below a value.) The second limitation: “A release valve fluidly connected to the first airline, wherein the release valve has at least a first operating position in which the air pressure in the first line is maintained and second operating position in which the air pressure is released to reduce the air pressure to a value below the specified value and actuate the plurality of air brakes to immobilize the vehicle” is anticipated by Bryar (Element 18 in figure 2 of Bryar, the function of which is detailed in paragraph [0039] of Bryar “valve 18 is supplied with pressurized air, the spring pressure is released thereby releasing the brakes 19. Hence, when the trailer 14 is parked and pressurized air is present in the park line 13 is exhausted to atmosphere, the park brake control valve 18 exhausts the air from the brakes 19 thereby allowing the mechanical spring force to be reapplied to the brake 19.”) The third limitation of Claim 1 “a communication interface coupled to the release valve, wherein the communication interface is configured to receive commands from a remote transceiver to position the release valve into one of the first and second operating positions” is anticipated (by Elements 27 and 28 of Figure 3 of Bryar. These two elements 27 and 28 are the GPS/GSM and RF receivers within the Isolator Assembly, these parts inherently teach receiving signal, i.e. commands, from remote transceivers (a satellite array in the GPS and remote transceiver device in element 28), a reading of paragraph [0042] of Bryar further teaches that “The isolator assembly 20 functions… and also has the capability to safely slow down a vehicle in motion from a remote location by gradually apply the vehicle park brakes to bring the vehicle 10 to a stop” based on paragraph [0039], referenced earlier, it is known that the park brakes as described are applied through the release valve, thus the isolator assembly 20 has the ability to actuate the valve 18.)
However Bryar fails to teach that the commands are “based on a predetermined operational period”. Instead Bryar however does give a signal activation in the isolator assembly during an “abnormal operating situation” “[0060] as referred to in FIG. 3, the isolator assembly 20 also includes a siren 30 that has an ability to emit an audible sound. In this regard, in the event of unauthorized access or an abnormal operating situation, the control unit 26”. This “abnormal situation” is never explicitly defined however, but a review of rules and regulations in the field of truck cargo transport reasonable suggests/teaches that operational period/time restriction would be an obvious way of detecting “abnormal” operation, From a pamphlet/guide title “Interstate Truck Driver’s Guide to Hours of service” Published March 2015 by The Federal Motor Carrier Safety Administration gives this teaching/the importance of time periods in cargo handling. On page 1 “As the driver of a large, heavy truck, you have a lot of responsibility as you drive down the road. The biggest concern is safety. That brings us to the main reason for the hours-of-service regulations – to keep fatigued drivers off the public roadways. These regulations put limits in place for when and how long you may drive, to ensure that you stay awake and alert while driving, and on a continuing basis to help reduce the possibility of driver fatigue. The hours-of-service regulations are found in Part 395 of the Federal Motor Carrier Safety Regulations. These regulations are developed and enforced by the Federal Motor Carrier Safety Administration, which is part of the United States Department of Transportation. (States may have identical or similar regulations, as we will explain later.)” Thus only operating in/for allowable amounts of time is of high importance in the truck cargo field.
Thus it would have been obvious, before the effective filing date, to one of ordinary skill in the art, before the effective filing date of the invention, to include a set hour/time limit threshold for activating a signal in the isolator assembly of Bryar to prevent a driver from going over the allowable of hours of driving. Such an addition would not change the underlying principles/mode of operation for Bryar nor would it require extra modifications to Bryar outside of code. One would be motivated to make such an addition/modification to Bryar in order to improve driver safety as well as to avoid fines/punishments associated with breaking driving time regulations. Thus modified Bryar would read on all aspect of claim 1.
Regarding Claim 2, Modified Bryar teaches “Wherein the vehicle includes a tractor-trailer vehicle; and wherein the first brake subsystem includes one of a tractor brake system and a trailer brake system” is anticipated by Bryar (Figure 1 elements 20, 16, 18, and 11 which clearly shows a brake system on the trailer of the vehicle, elements 12 and 14 of the same figure clearly show a tractor-trailer type vehicle.)
Regarding Claim 3, Modified Bryar teaches  “Wherein the vehicle includes a tractor-trailer vehicle; and wherein the communication interface is attached to the tractor unit of a tractor-trailer vehicle or to a trailer of the tractor-trailer vehicle” is anticipated by Bryar (elements 12 and 14 of figure 1 of Bryar, which clearly shows a tractor-trailer vehicle and the final two sentences of paragraph [0047] of Bryar which teach the isolator assembly 20 (and the subcomponents 27 and 28) can be installed on either the trailer section or the tractor section of the vehicle.)
Regarding Claim 4, Modified Bryar teaches “an energy store coupled to the release valve and the communication interface and configured to supply power to both” is anticipated by Bryar (element 29 of the isolator assembly in figure 3. Further elaborated in paragraph [0047] of Bryar, the last two sentences detail the use of batteries in some embodiments to power the invention.)
Regarding Claim 5, Modified Bryar teaches   “wherein the remote transceiver is implemented as part of a user device or a network-connected service platform” is anticipated by Bryar (paragraph [0026] of Bryar details “a RF transmitter or remote control transmitter”.)
Regarding Claim 7,”Wherein the vehicle includes a tractor-trailer” is anticipated by Bryar (elements 12 and 14 of figure 1 of Bryar which clearly shows a tractor trailer vehicle combination). “Wherein the plurality of airbrakes include: a first set of airbrakes coupled to axles of a tractor unit of the tractor-trailer vehicles and a second set of airbrakes coupled to axles of a trailer of a tractor-trailer vehicle” is anticipated by Bryar (paragraph [0005] details use of airbrakes on “different types of vehicles, typically heavy vehicles, such as trucks, buses, trailers and semi-trailers”, this along with elements 14 and 12 of figure 1 clearly showing a tractor and trailer system, along with paragraph [0037] which tells that “the vehicle 10 employs a standard air brake system”, that Bryar teaches a set of airbrakes on both the tractor and the trailer). “Wherein when the release valve is positioned in the second operating (figure 2 elements 20, 19, and 18 of Bryar which shows actuation of brakes, which as referenced earlier deploy when air pressure falls).
Regarding Claim 8, “The system of claim 1 further comprising an air compressor to supply pressurized air” is anticipated by Bryar (paragraphs [0005] and [0037] of Bryar which teach that the vehicle uses a standard airbrake system and that in standard airbrakes systems air compressors are present). “One or more reservoirs to store the compressed air and to supply the pressurized air to at least the first airline and the second airline ” is anticipated by Bryar (paragraphs [0005] and [0037] of Bryar, thus it is known that these compressors and reservoirs exist on standard airbrake systems and from paragraphs [0005] and [0037] of Bryar lets the reader know that the reservoirs and compressor are present in the teachings, Figure 1, elements 15 and 13 show two separate airlines which would be supplied by the reservoirs).
Regarding Claim 11, “Wherein the release valve is configured to move to the second operating position in response to telematics data related to the vehicles received by the communication interface from the remote transceiver” is anticipated by Bryar (paragraph [0053] which teaches remote actuation from a user device and elements 27 and 28 of Figure 3 of Bryar which shows that the isolator assembly has a GPS/GSM and RF receivers components. As taught earlier in the claim 1 rejection, this isolator is capable of operating the release valve).
Regarding Claim 17, “A remote device coupled to a network, the remote device including a transceiver” is anticipated by Bryar (paragraph [0026] of Bryar which teaches the use of a “RF transmitter or remote control transmitter”.) “A vehicle including a communication (elements 28, 27, and 26 of figure 3 and paragraphs [0053] which details the functioning of the GPS/GSM unit in the case of a stolen vehicle. From this paragraph is it taught that the device allows both a remote user to monitor the location of the device, which is a form of telematics (of locational data) data transmission, and remote actuation of the valve). “An energy store on the vehicle, the energy store configured to supply electrical power to the communication device;” is anticipated by Bryar (paragraph [0044] of Bryar which details the use of a battery to power the isolator assembly (the assembly includes components that qualify as a communication interface as defined by the applicant’s claim)). “Wherein at least one of the commands received form the transceiver is configured to immobilize the vehicle based on a predetermined operational period” is anticipated by Bryar (paragraph [0053] and [0054] detailing the theft scenario and remote immobilization of the vehicle from a command sent via a transceiver).
However Bryar fails to teach that the commands are “based on a predetermined operational period”. Instead Bryar however does give a signal activation in the isolator assembly during an “abnormal operating situation” “[0060] as referred to in FIG. 3, the isolator assembly 20 also includes a siren 30 that has an ability to emit an audible sound. In this regard, in the event of unauthorized access or an abnormal operating situation, the control unit 26”. This “abnormal situation” is never explicitly defined however, but a review of rules and regulations in the field of truck cargo transport reasonable suggests/teaches that “Interstate Truck Driver’s Guide to Hours of service” Published March 2015 by The Federal Motor Carrier Safety Administration gives this teaching/the importance of time periods in cargo handling. On page 1 “As the driver of a large, heavy truck, you have a lot of responsibility as you drive down the road. The biggest concern is safety. That brings us to the main reason for the hours-of-service regulations – to keep fatigued drivers off the public roadways. These regulations put limits in place for when and how long you may drive, to ensure that you stay awake and alert while driving, and on a continuing basis to help reduce the possibility of driver fatigue. The hours-of-service regulations are found in Part 395 of the Federal Motor Carrier Safety Regulations. These regulations are developed and enforced by the Federal Motor Carrier Safety Administration, which is part of the United States Department of Transportation. (States may have identical or similar regulations, as we will explain later.)” Thus only operating in/for allowable amounts of time is of high importance in the truck cargo field.
It would have been obvious, before the effective filing date, to one of ordinary skill in the art to include a set hour/time limit threshold for activating a signal in the isolator assembly of Bryar to prevent a driver from going over the allowable of hours of driving. Such an addition would not change the underlying principles/mode of operation for Bryar nor would it require extra modifications to Bryar outside of code. One would be motivated to make such an addition/modification to Bryar in order to improve driver safety as well as to avoid 
Regarding Claim 18, “one command received from the transceiver is configured to release the air pressure in the airline of the vehicle to actuate the plurality of air brakes on the vehicle” is anticipated by Bryar (paragraphs [0053] and [0054] which details a release of pressure from the airline to actuate brakes to immobilize the vehicle.)
Regarding Claim 20, “Including telematics data including one or more of: vehicle location, vehicle diagnostics, vehicle activity, and driver performance” is anticipated by Bryar (paragraph [0053] which teaches the transmission of location data for brake actuation).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryar and “Interstate Truck Driver’s Guide to Hours of service” in view of Perry et al (US Pub 2020/0031224 A1). 
Modified Bryar teaches all aspects but lacks teachings for an “electrically powered drive axle configured to supply supplemental torque to one or more wheels of the towed vehicle and to supplement a primary motives force applied through a separate drivetrain powered by a fuel fed engine of the towing vehicle.” 
Perry teaches the lacking teaching above with an electrically powered axle that can either charge or discharge energy, and thereby supplement motive forces, depending on its operation mode.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying the unpowered axles of the trailer in Bryar with the powered axle system of Perry, Perry paragraph [0004] lists axle types that their invention would 
Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Bryar and “Interstate Truck Driver’s Guide to Hours of service” in further view of Kasper et Al (US Pub 2019/0084534). 
Regarding Claim 9, Modified Bryar teaches “a second brake subsystem configured to actuate the plurality of air brakes by supplying the pressurized air form to the plurality of air brakes via a second air-line,” and teaches all elements of claims 8 and 1.
Modified Bryar however lacks explicit teachings for “when an operator of the vehicle depresses a brake pedal” as a means for actuation of brakes via the second airline. 
Kasper et Al teaches this missing limitation. (The use of a brake pedal in element 50 in figure 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second airline of Bryar with the addition of the brake pedal of Kasper et AL. One would have the motivation of adding a user brake pedal to Bryar in order to provide a reliable means of manual brake actuation from within the tractor section of the vehicle. 
Regarding Claim 10, “Wherein the first brake subsystem includes an emergency brake subsystem”, is taught by Bryar (in paragraph [0052] that the invention may also be used to “assist a driver in bringing a vehicle to an emergency stop in a safe and controlled manner” as .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryar and “Interstate Truck Driver’s Guide to Hours of service” in view of applicant’s foreign reference of Gaetan (CA 2457216 A1).
Modified Bryar teaches all aspects of the previous claims and teaches the “wherein the at least one command received from the transceiver is configured to actuate a wheel-lock mechanism” element. (Element 19 of Figure 2 of Bryar which shows a plurality of brakes which with paragraph [0013] of Bryar and element 20 with its subcomponents shows the ability to receive commands)
Bryar however lacks teachings but lacks for the axle of the wheel-lock mechanism to be electrically powered, the “within an electrically powered drive axle of the vehicle”.
Gaetan teaches the use of an electric axle on a traditional trailer of the type used in Bryar, this would satisfy the missing “electrically powered drive axle on the vehicle” element of claim 19 (see figures 2 and 3 of Gaetan which depict embodiments of the electric axle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the electrically powered axles/wheels of Gaetan to Bryar's trailer system would result in an invention, referred to hereon as Bryar-Gaetan, (The brake elements 
Gaetan gives motivation for this addition with “A reduction of fuel consumption" and "reduce gas emissions", the same implicit value/goal of reducing operating costs exists in both inventions. 
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et Al in view of Makke et al (US Pub 2017/0011561 A1) and Devreese et al (US Pub 2020/0108706) and WO2009139360, “Vehicle for Cargo Handling”, Ishikawa. 
	Regarding Claim 12, “A towed vehicle for use in combination…. Electrically powered drive axle in a second mode of operation” are taught by Perry et Al. (Perry et al explicitly teaches the use of an electric axle to supplement torque on a vehicle and in paragraph [0003] teaches that commercial trailers commonly have two or more rear axles, the type of axles that Perry’s invention is used with, which implicitly teaches the use of a towed vehicle.) 
However Perry et al lacks the combined teachings for to read on all elements of “a communication interface coupled to… drive axle to immobilize the vehicle” section of claim 12.  While Perry does teach a use of a VCS (Vehicle control system) capable of controlling and electrically communicating with the components on the electric axle( in paragraphs [0056] and [0057] of Perry, teach that the VSC is both capable of receiving and sending signals), it lacks explicit teachings for the VSC being “configured to receive commands from a remote 
Devreese teaches a modular axle assembly which makes use of such a parking pawl as part of an assembly specifically adapted for use on an electric axle. This would read on the locking flange limitation of the claim i.e. “wherein actuation of the wheel-lock mechanism includes actuation of a locking flange within a differential” of the application.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to add the parking pawl of Devreese et al (see paragraph [0177] of Devreese et al for detail on function of the pawl) to the differential assembly (element 132) of Perry. Vehicle theft is a costly risk, Paragraph [0166] of Devreese et al teaches the use of the invention as part of an anti-theft mechanism, thus one would be motivated to modify the Perry invention with Devreese et al's invention in the way described above to reduce this theft risk. 
From the VSC teaching in Perry, it is known that the various components of the axle are in electronic communication with the VSC, the logic flows that when the locking pawl is added to the axle one of ordinary skill in the art would naturally be able to make the conclusion to make the pawl in electronic communication and controllable by the VSC. Furthermore (Devreese teaches the use of the invention as an anti-theft mechanism in paragraph [0165]), the use of remote transceivers and actuation is well known for anti-theft mechanisms in order to allow for a user to activate the anti-theft mechanisms even after the vehicle has been stolen. Thus an explicit teachings for the locking flange and VSC to control it is taught by Perry-Devreese combination.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Perry's VSC by adding in the wireless transmitter and telematics systems and remote transceivers (elements 118, 116, 120 with its encompassed elements of figure 1 of Makke) of Makke.
Motivation is provided in Makke paragraph [0002] states that "vehicle repairs are difficult for an unaided individual to preform"; thus one would be motivated to modify Perry with Makke in the way mentioned previously to achieve easier and/or cheaper maintenance and repairs on the vehicle; in addition to the added anti-theft capabilities that such a modification would add.
Lastly Ishikawa teaches the importance/the use of operational timer period (such as day or night) for preventing theft. Background section of Ishikawa “In addition, by providing the Password necessity switching means you select whether or not there is a need to Password request at the time of the vehicle of the power is turned on, for example, eliminates the need for Password input to the time zone in which there are daytime employees can use anyone immediately and then, at night, which will be no of employees, if the truck driver, such as used for loading and unloading luggage by letting you to request a Password input, depending on the situation, and more specifically high time zone in which the possibility of theft to isolate and periods of low possibility of theft can be so used properly whether it is necessary or kind of Password (common Password and personal password), it is possible to provide a high load-handling vehicle more convenient.”
Thus it would have been obvious before the effective filing date of the application to further modify the Perry-Devreese-Makke combination to include a time-zone based activation consideration to the system in order to better prevent/reduce theft likelihood; the same motivation/underlying principle of Devreese. Such a modification/addition would not require any additional parts/components than those already provided and would only require additional code to the type found in Makke. The Resulting Perry-Devreese-Makke-Ishikawa combination would read on all aspects of claim 12.
Regarding Claim 13, “wherein the energy store is configured to supply electrical power to the wheel-lock mechanism and the communication interface”, the previous Perry-Devreese-Makke combination of the claim 12 rejection already teaches that the power source of Perry is used to power the VSC, and therefore the communication interface, and the locking flange actuators. See Claim 12 rejection paragraph for motivations and ways of modifying. (Paragraph [0033] of Perry discloses other elements to be incorporated within the powertrain. This includes DC-DC converters and a High-voltage battery pack with a battery management system. From this paragraph one of ordinary skill in the art would know to use such converters to transform high-voltage electricity from the battery pack to a useable form for the components.)
Regarding Claim 14, “Wherein the locking flange is configured to lock one or more gears of the differential axle of the electrically powered drive axle”, the existing combination of Perry--Devreese-Makke from the Claim 12 rejection already has this limitation taught. See Claim 12 rejection paragraph for motivations and ways of modifying. (The parking pawl, as described in 
Regarding Claim 15, “Wherein the remote transceiver is implemented as part of a user device or network connected service platform”, the Perry-Devreese-Makke-Ishikawa combination already teaches a transceiver as a remote user device or network connected service platform transceiver. (The teachings for modifying Perry with Makke in the Claim 12 paragraph already use a remote transceiver in the form a user device, see element 120 of Figure 1 of Makke). The next claim element, “Wherein the wheel-lock mechanism is configured to actuate in response to telematics data related to the vehicle that is received by the communication interface from the remote transceiver.” The previous Perry-Devreese-Makke-Ishikawa combination has this function. (See element 116 of Makke for telematics unit and element 124 for paired device/network of Makke and flange actuation aspects of Perry’s VSC Paragraph [0056] of Perry). See Claim 12 rejection paragraph for motivations and ways of modifying.
Regarding Claim 16, “wherein the telematics data includes one or more of a vehicle location, vehicle diagnostics, vehicle activity, and the driver performance”, the previous Perry-Devreese-Makke-Ishikawa combination has this teaching. (See element 116 of Makke for Telematics unit and element 124 for pair device/network and brake control aspects of Perry’s VSC Paragraph [0056] of Perry. From the telematics unit of Makke it is natural that data transmission would include one or more of the claims recited data categories, as each type of data category would fall within the definition of telematics.) See claim 12 rejection paragraph .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/            Examiner, Art Unit 3661                                                                                                                                                                                            
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661